CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOVEMBER 30, 2011 UNAUDITED AMENDED CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION CONDENSED CONSOLIDATED INTERIM STATEMENTS OF INCOME (LOSS) CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE INCOME (LOSS) CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS In accordance with National Instrument 51-102, the Company discloses that its external auditors have not reviewed the accompanying condensed consolidated interim financial statements, notes to the condensed consolidated interim financial statements and the related Management’s Discussion and Analysis. 1 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited) November 30, August 31, September 1, ASSETS CURRENT Cash and cash equivalents $ $ $ Restricted cash - Accounts receivable (Note 4) Marketable securities - - Prepaid agency fees Other prepaid expenses and other assets Inventory TOTAL CURRENT ASSETS DUE FROM RELATED PARTIES (Note 20) PROPERTYAND EQUIPMENT (Note 5) INTANGIBLE ASSETS (Notes 6 & 8) GOODWILL (Notes 7 & 8) DEFERRED OFFERING COSTS (Note 9) - - DEFERRED INCOME TAX ASSETS (Note 15) TOTAL ASSETS $ $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 10) $ $ $ Income taxes payable Deferred educational revenue Current portion of finance lease obligations Current portion of long-term debt (Note 11) Due to related parties (Note 20) TOTAL CURRENT LIABILITIES DEFERRED INCOME TAX LIABILITIES (Note 15) FINANCE LEASE OBLIGATIONS LONG-TERM DEBT (Note 11) TOTAL LIABILITIES EQUITY SHARE CAPITAL (Note 12) RESERVES DEFICIT ) ) ) ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) ) - TOTAL SHAREHOLDERS’ EQUITY ATTRIBUTABLE TO CIBT EDUCATION GROUP INC. SHAREHOLDERS NON-CONTROLLING INTERESTS TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ $ SUBSEQUENT EVENTS (Note 23) Approved on behalf of the Board: “Toby Chu” “Troy Rice” Toby Chu, Chief Executive Officer & Director Troy Rice, Director The accompanying notes are an integral part of these condensed consolidated interim financial statements 2 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF (LOSS) INCOME (Unaudited) Three Months Ended November 30, Three Months Ended November 30, REVENUES Educational $ $ Design and advertising DIRECT COSTS Educational Agency fees Design and advertising OTHER EXPENSES General and administrative (Note 18) Amortization of property, equipment and intangible assets Share-based payments Business development costs - ) ) INTEREST AND OTHER INCOME FOREIGN EXCHANGE (LOSS) GAIN, NET ) GAIN ON DISPOSAL OF ASSETS - INTEREST ON LONG-TERM DEBT ) ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX (Note 15) Current income tax recovery (expense) ) ) Deferredincome tax recovery NET INCOME (LOSS) $ $ ) ATTRIBUTABLE TO: CIBT Education Group Inc. shareholders $ ) $ ) Non-controlling interests ) $ $ ) BASIC AND DILUTED EARNINGS (LOSS) PER COMMON SHARE $ $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these condensed consolidated interim financial statements 3 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended November 30, Three Months Ended November 30, NET INCOME (LOSS) $ $ ) OTHER COMPREHENSIVE INCOME (LOSS): Unrealized foreign exchange translation adjustment ) $ $ ) ATTRIBUTABLE TO: CIBT Education Group Inc. shareholders $ ) $ ) Non-controlling interests ) $ $ ) The accompanying notes are an integral part of these condensed consolidated interim financial statements 4 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Share Capital Reserves Accumulated Number of Share- Other Total Non- Common Dollar Based Treasury Comprehensive Shareholders’ Controlling Total Shares Amount Warrants Payments Shares Income (Loss) Deficit Equity Interests Equity Balance, September 1, 2010 $ ) $
